PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/572,338
Filing Date: November 07, 2017
Appellant(s): HAYASHI



__________________
L. Roman Rachuba 
Reg. No. 75,180
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument

A. Claim 1 is Not Unpatentable In View of NPL and Centonza.
1. On p.17-20 of the Appellant’s brief, Appellant argues that the combination of NPL and Centonza does not discloses the limitation “when the base station receives Pattern Information that does not contain a Muting Pattern Offset, decide that the Muting Pattern Offset requested in a former request has been accepted” as in claim 1. In response examiner respectfully disagrees.
As stated in NPL (ETSI TS 136 413 V12.4.0, (“LTE; Evolved Universal Terrestrial Radio Access Network (E-UTRAN); S1 Application Protocol (S1AP) (3GPP TS 36.413 version 12.4.0 Release 12)), "(Page. 78, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Reply IE including the Muting Pattern Information IE as an answer to a former request .… (Page 246), muting-pattern-offset INTEGER (0..10239, ...) OPTIONAL (“OPTIONAL” interpreted as the Muting Pattern Offset IE may be present or not in the Muting Pattern Information IE)". 

    PNG
    media_image2.png
    733
    920
    media_image2.png
    Greyscale


As such, NPL clearly discloses the limitation “when the base station receives Pattern Information that does not contain a Muting Pattern Offset”, as recited in claim 1.
Furthermore, in the claim the Applicant does not clearly define how the decision on whether a “Muting Pattern Offset” requested in a former request has been accepted is performed.
 As stated in Centonza (Pub # US 2017/0105187 A1), "(Para. 0009), At a third step, the receiving eNB2 406 may reply with an eNB Configuration Transfer message towards the eNB1 402 including a SON Information Reply IE with the Timing Synchronization Information IE, which consists of a Stratum Level and a Synchronization Status of the sending node the message can include information about availability of the muting function and details of already active muting patterns) (interpreted as the Pattern Information contains or not Muting Pattern Offset since the message might include details of active/de-active muting patterns)”…. Para. 0013: “At a sixth step, the MME 404 receiving the eNB Configuration Transfer message from the eNB1 402 forwards it to the NB2 406 by means of the MME Configuration Transfer message. At a seventh step, the eNB2 406 determines whether the muting request from the eNB1 402 can be fulfilled (Therefore, it is interpreted that a determination whether or not the muting pattern offset is accepted is performed) and activates muting patterns that are most suitable to such request. The eNB2 406 responds with an eNB Configuration Transfer message containing muting pattern information such as muting pattern period (period of muted subframes) and muting pattern offset". 
As such, Centonza clearly discloses the limitation “decide that the Muting Pattern Offset requested in a former request has been accepted”, as recited in claim 1.

B. Claims 2 and 10 Are Not Unpatentable In View of NPL and Centonza.
2. Appellant argues that Independent claims 2 and 10 recite features similar to those recited in independent claim 1 as discussed above. Thus, independent claims 2 and 10 are also believed to be allowable for similar reasons as set forth above for independent claim 1. (see Appeal Brief, page 20).
	In response to (2), this is a similar argument with respect to (1), which Examiner incorporates her response from above. 
 
C. Dependent Claims 3-5 and 6-9 Are Not Unpatentable In View of NPL and Centonza.
3. Appellant argues that claims 3-5 and 6-9 are dependent from one of independent claims 1 and 2. Thus, they are also believed to be allowable for at least the same reasons as set forth above for independent claims 1 and 2. (see Appeal Brief, page 20).
	In response to (3), this is a similar argument with respect to (1 and 2), which Examiner incorporates her response from above.  

Thus, the rejection of the claims is believed to be proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NATALI N PASCUAL PEGUERO/
Examiner, Art Unit 2463


Conferees:
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.